Citation Nr: 1549601	
Decision Date: 11/24/15    Archive Date: 12/03/15

DOCKET NO.  10-44 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a left hip disability.

2.  Entitlement to service connection for a right hip disability.

3.  Entitlement to service connection for a left lower extremity peripheral neuropathy disability.

4.  Entitlement to service connection for a right lower extremity peripheral neuropathy disability.

5.  Entitlement to an evaluation in excess of 10 percent for a scar of the left foot.

6.  Entitlement to an initial evaluation in excess of 70 percent for an unspecified depressive disorder.

7.  Entitlement to an effective date prior to July 9, 2014, for service connection of an unspecified depressive disorder.

8.  Entitlement to special monthly compensation based on the need for regular aid and attendance or on account of being housebound.

9.  Entitlement to an earlier effective date than September 26, 2014, for the grant of an aid and attendance allowance for the Veteran's spouse. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-At-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The Veteran served on active duty with the United States Army from August 1974 to November 1983.

These matters come before the Board of Veterans Appeals (Board) on appeal from January 2010, September 2010, December 2014, and April 2015 rating decisions by the Nashville, Tennessee, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The January 2010 decision denied service connection for a bilateral peripheral neuropathy condition of the lower extremities.  In September 2010, service connection for bilateral hip disabilities was denied.  Both of these claims were previously considered by the Board in January 2012 and April 2014.  Most recently, in April 2014, the peripheral neuropathy claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development, while the Board denied service connection for a bilateral hip disability.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (CAVC or the Court), which in an April 2015 memorandum decision vacated the Board's determination and remanded the matters for further appellate consideration.

The remaining issues were decided in December 2014 and April 2015 rating decisions, and are before the Board for the first time.

The Veteran testified at a January 2011 hearing held before the undersigned via videoconference from the RO; a transcript of the hearing is of record.

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The appeal is REMANDED to the.  VA will notify the appellant if further action is required.


REMAND

Hips

The CAVC found that the April 2014 Board decision had failed to adequately explain why no examination for the left and right hips was required under the VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Court determined that the Veteran's reports of hip pain were sufficient indicators of the possibility of a diagnosable disability of those joints to warrant examination, despite the medical evidence that no such disability was in fact present.  

Therefore, remand is required for an examination of the hips and to obtain an opinion regarding the etiology of any condition which may be diagnosed in connection with such.

Peripheral Neuropathies

The evidence of record is somewhat confused regarding the current diagnosis of the Veteran's lower extremity neurological complaints.  Doctors seem to be in agreement that the Veteran's service-connected low back disability has caused associated radiculopathy, though indications are that such has been quiescent since the Veteran's January 2011 lumbar laminectomy.  The Board notes that the RO has conceded that any radiculopathy is service-connected, but states that in the absence of current symptomatology, no compensable evaluation is assignable.  

With regard to "peripheral neuropathy", VA doctors have found, based on objective testing, that a bilateral distal axonal sensorimotor polyneuropathy was present.  They have opined that such is not related to service or any service-connected disability.  The Board notes that at the time such opinions were rendered, the Veteran had not yet been service-connected for a low back disability.  Additionally, in a September 2015 private medical opinion by an orthopedic surgeon, based on review of the record, no such condition was noted, and all neurological complaints were attributed to radiculopathy.

Clarification is required.  On remand, an examination is required to clearly identify the source of current lower extremity neurological symptomatology and to secure an opinion regarding any nexus of such to service or a service-connected disability.


Left Foot, Depressive Disorder, SMC, and Earlier Effective Date

In a December 2014 decision, the RO continued a 10 percent evaluation for a scar of the left foot and granted service connection for a depressive disorder, rated 70 percent disabling from July 9, 2014.  The Veteran then submitted additional relevant evidence, requiring reconsideration of the claims in April 2015.  Ratings in excess of those assigned were again denied.

In June 2015, the Veteran, through his attorney-representative, filed VA Form 21-0958s, Notice of Disagreement (NOD), expressing disagreement with the evaluations assigned for the depressive disorder and left foot scar, entitlement to SMC for the Veteran, and the effective date of service connection for the depressive disorder and for the grant of SMC for the Veteran's spouse.  The forms additionally listed disagreement with denials of service-connection for left and right hip disabilities, but those matters were already on appeal.

Although VA records indicate that the NOD with regard to some of these issues has been acknowledged, it appears that because an appeal before the Court was being processed no action has yet been taken.  In order to ensure timely processing, the Board finds it appropriate to take action with regard to these matters.  When an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the AOJ for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  Thus a remand is required for issuance of an SOC and to provide the Veteran the opportunity to perfect an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 19.26; See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is required.)

1.  Issue an SOC regarding the issues of evaluation of a left foot scar and a depressive disorder, entitlement to SMC for the Veteran, and the effective date of service connection for the depressive disorder and for the grant of SMC for the Veteran's spouse.  Advise the Veteran of the procedural requirements to perfect an appeal.  

2.  Associate with the claims file updated treatment records from the VA medical center in Memphis, Tennessee, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record, for the period of March 2015 to the present.

3.  After completion of the above, schedule the Veteran for a VA Joints examination.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and supplied for review.

The examiner must identify all current disabilities and diagnoses of the left and right hip; if no condition may be diagnosed to account for the Veteran's complaints of pain, such must be clearly stated.  Functional impacts of pain on the hips must be described, and radiographic studies may be required.

The examiner must opine as to whether it is at least as likely as not (probability of 50 percent or greater) that any left or right hip disorder is related to military service.  

In addition, the examiner should opine whether it is at least as likely as not that a right and/or left hip disorder is due to or caused by a service-connected lumbar spine or lower extremity disability or disabilities (e.g., arthritis of the knees and left first tarsometatarsal, and post proximal phalanx resection, 5th toe, left foot), to include on the basis of an altered gait.  See Veteran's statement of July 2011.

The examiner should also opine whether it is at least as likely as not that a right and/or left hip disability is aggravated (i.e., worsened) beyond the natural progress by a service-connected lumbar spine or lower extremity disability or disabilities (e.g., arthritis of the knees and left first tarsometatarsal, and post proximal phalanx resection, 5th toe, left foot), to include on the basis of an altered gait.  See Veteran's statement of July 2011.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's left and/or right hip disorders found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

A full and complete rationale for all opinions expressed is required.

4.  Schedule the Veteran for a VA peripheral nerves examination by an examiner who can diagnose any current neurological disorder affecting the lower extremities and provide an opinion as to the etiology.  The claims folder must be reviewed in conjunction with the examination; if the examiner does not have access to the complete electronic record, relevant documents must be printed and supplied for review.

The examiner must, after conducting any required testing, identify all neurological conditions of the left and right lower extremities that have been present (even if currently resolved) at any point in time since 2009.  The presence or absence of radiculopathy and distal axonal peripheral neuropathy must be specifically discussed.  

The examiner must opine as to whether it is at least as likely as not (probability of 50 percent or greater) that any neurological disorder affecting the lower extremities is related to military service.

In addition, the examiner should opine whether it is at least as likely as not that a neurological disorder affecting the lower extremities is due to or caused by the service-connected lumbar spine or post proximal phalanx resection, 5th toe, of the left foot disabilities.

The examiner should also opine whether it is at least as likely as not that a neurological disorder affecting the lower extremities is aggravated (i.e., worsened) beyond the natural progress by the service-connected lumbar spine or post proximal phalanx resection, 5th toe, left foot disabilities.

If aggravation is found, the examiner should address the following medical issues: (1) the baseline manifestations of the Veteran's neurological disorder affecting the lower extremities found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to a service-connected disability.

A full and complete rationale for all opinions expressed is required.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




